DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 Response to Amendment
The Amendment filed on 12/23/2021 has been entered. Claims 1-2, 5-11, 16-18, and 20-26 remain pending in the application. Claim 16-18, and 20 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 4/12/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 9/29/2021. 
Applicants amendments to the claims have failed to overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 9/29/2021. Examiner notes the 112 rejection of claim 9, line 4 was not addressed. 
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18, and 20 directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 12/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The abstract has been amended as follows: 
A balloon catheter is disclosed having a balloon at a distal portion of a catheter shaft and on a surface of the balloon are elongate bodies which are crystals of a water-insoluble drug having independent long axes. The balloon in a deflated state has a plurality of wing portions in a circumferential direction of the balloon, and a circumferential surface portion along a circumferential direction of the catheter shaft, the plurality of wing portions being folded along the circumferential direction of the balloon. A surface of the circumferential surface portion which faces the plurality of wing portions that are folded has a region in which tip portions are not in contact with the surface of the balloon or with other elongate bodies, and a surface which faces plurality of wing portions that are folded which faces an outer circumferential the other elongate bodies.

The specification has been amended as follows: 
	[0001] 	This application is a continuation of International Application No. PCT/JP2017/011633 filed on March 23, 2017, which claims priority to Japanese Application No. 2016-058034 filed on March 23, 2016, and Japanese Application No. 2016-058035 filed on March 23, 2016, the entire content of all three of which is incorporated herein by reference.

The claims have been amended as follows: 
	5. 	(Currently Amended) The balloon catheter according to claim 1, wherein the balloon in a deflated state has a plurality of wing portions in the circumferential direction of the balloon and a circumferential surface portion along a circumferential direction of the catheter shaft, the plurality of wing portions being folded along the circumferential direction of the balloon; 
a surface of the circumferential surface portion which faces the plurality of wing portions being folded has a region where the tip portions of the plurality of elongate bodies are not in contact with the surface of the balloon or with the other elongate bodies of the plurality of elongate bodies; and 
a surface of the plurality of wing portions that are folded which faces an outer circumferential side of the catheter shaft has a region where the tip portions of the plurality of elongate bodies are in contact with the surface of the balloon or with the other elongate bodies of the plurality of elongate bodies.
6. 	(Currently Amended) The balloon catheter according to claim 5, wherein a surface of the plurality of wing portions that are folded which faces the circumferential surface portion has a region 
7. 	(Currently Amended) The balloon catheter according to claim 5, wherein a space portion is formed at least in part between the plurality of wing portions being folded and the circumferential surface portion, and in plurality of wing portions and the circumferential surface portion 
9. 	(Currently Amended) The balloon catheter according to claim 5, wherein a surface of the balloon which faces the outer circumferential side of the catheter shaft has a region where the angles formed by the plurality of elongate bodies relative to the surface of the balloon which faces the outer circumferential side of the catheter shaft are not more than 30 degrees.
16. 	(Currently Amended) A treatment method of delivering a drug to a lesion affected area in a body lumen by use of a balloon catheter, the balloon catheter including a balloon at a distal portion of a catheter shaft, a plurality of elongate bodies on a surface of the balloon, the surface of the balloon being smooth and non-porous, and the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes, and tip portions of the plurality of elongate bodies on the surface of the balloon, the tip portions of the plurality of elongate bodies being in contact with the surface of the balloon or with other elongate bodies of the plurality of elongate bodies, wherein angles formed by 
inserting the balloon into the body lumen to deliver the balloon to the lesion affected area; and 
plurality of elongate bodies against a living body tissue.
20. 	(Currently Amended) The treatment method according to claim 16, wherein the balloon in a deflated state has a plurality of wing portions in the circumferential direction of the balloon and a circumferential surface portion along a circumferential direction of the catheter shaft, the plurality of wing portions being folded along the circumferential direction of the balloon; 
a surface of the circumferential surface portion having a surface which faces the plurality of wing portions that are folded has a region where the tip portions of the plurality of elongate bodies are not in contact with the surface of the balloon or with the other elongate bodies of the plurality of elongate bodies; and 
a surface of the plurality of wing portions that are folded which faces an outer circumferential side has a region where the tip portions of the plurality of elongate bodies are in contact with the surface of the balloon or with the other elongate bodies of the plurality of elongate bodies.
21. 	(Currently Amended) A balloon catheter, the balloon catheter comprising: 
a balloon at a distal portion of a catheter shaft; 
a plurality of elongate bodies on a surface of the balloon, the surface of the balloon being smooth and non-porous, and the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes; 
tip portions of the plurality of elongate bodies on the surface of the balloon, the tip portions of the plurality of elongate bodies being in contact with the surface of the balloon or with other elongate bodies of the plurality of elongate bodies; 
wherein the balloon in a deflated state has a plurality of wing portions in a circumferential direction of the balloon and a circumferential surface portion along a circumferential direction of the 
a surface of the circumferential surface portion which faces the plurality of wing portions being folded has a region where the tip portions of the plurality of elongate bodies are not in contact with the surface of the balloon or with the other elongate bodies of the plurality of elongate bodies; a surface of the plurality of wing portions that are folded which faces an outer circumferential side of the catheter shaft has a region where the tip portions of the plurality of elongate bodies are in contact with the surface of the plurality of wing portions that are folded which faces the outer circumferential side of the catheter shaft or with the other elongate bodies of the plurality of elongate bodies; and 
wherein angles formed by the plurality of elongate bodies on the surface of the plurality of wing portions that are folded which faces the outer circumferential side of the catheter shaft relative to the surface of the balloon are not more than 30 degrees.
22. 	(Currently Amended) The balloon catheter according to claim 21, wherein a surface of the plurality of wing portions that are folded which faces the circumferential surface portion has a region where the tip portions of the plurality of elongate bodies are not in contact with the surface of the balloon or with the other elongate bodies of the plurality of elongate bodies.
23. 	(Currently Amended) The balloon catheter according to claim 21, wherein a space portion is formed at least in part between the plurality of wing portions being folded and the circumferential surface portion, and in plurality of wing portions and the circumferential surface portion 
25. 	(Currently Amended) The balloon catheter according to claim 21, wherein the plurality of elongate bodies forming the angles of not more than 30 degrees relative to the surface of the plurality of wing portions that are folded which faces the outer circumferential side of the catheter shaft are tilted in the circumferential direction of the balloon.
26. 	(Currently Amended) The balloon catheter according to claim 21, wherein the plurality of elongate bodies having the angles formed by the plurality of elongate bodies on the surface of the plurality of wing portions that are folded which faces the outer circumferential side of the catheter shaft relative to the surface of the plurality of wing portions that are folded which faces the outer circumferential side of the catheter shaft that are not more than 30 degrees comprises: 
not less than 50% by volume of the plurality of elongate bodies on the surface of the plurality of wing portions that are folded which faces the outer circumferential side of the catheter shaft relative to the surface of the balloon.

Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on 1/14/2022.
Allowable Subject Matter
Claims 1-2, 5-11, 16-18, and 20-26 are allowed.
Examiner’s Statement of Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a balloon catheter as claimed in claim 1 comprising the surface of the balloon being smooth and non-porous, the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes, and angles formed by the plurality of elongate bodies on the surface of the balloon relative to the surface of the balloon are not more than 30 degrees.

Dependent claims 2, and 5-11 are allowed by virtue of being dependent upon allowed independent claim 1.
Claim 16 is directed to a process of using an allowable product. Claim 16 is therefore allowable for the same reasons as claim 1 indicated above. 
Dependent claims 17-18 and 20 are allowed by virtue of being dependent upon allowed independent claim 16.
In regard to claim 21, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a balloon catheter as claimed in claim 21 comprising the surface of the balloon been smooth and non-porous, the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes, and wherein angles formed by the plurality of elongate bodies on the surface of the wing portions that are folded which faces the outer circumferential side of the catheter shaft relative to the surface of the balloon are not more than 30 degrees.
Gemborys (U.S. PG publication 20160038648) teaches a balloon (figure 1, item 24) and a water insoluble drug (paclitaxel; paragraph [0070] and [0008]) on a surface of the balloon, the balloon in a deflated state has a plurality of wing portions (see figure 5). Gemborys fails to disclose the claimed 
Dependent claims 22-26 are allowed by virtue of being dependent upon allowed independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783